  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.1 Page 1 of 49




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ST. JULIAN WINE CO., INC.,             )
 individually and on behalf             )
 of all others similarly situated,      )
                                        )
       Plaintiff,                       )     Case No.
                                        )
                                        )     JURY TRIAL DEMANDED
                                        )
 THE CINNCINATI INSURANCE               )
 COMPANY,                               )
                                        )
       Defendant.                       )

                          CLASS ACTION COMPLAINT

      Plaintiff St. Julian Wine Company, Inc. (“Plaintiff”) brings this action on

behalf of itself and all others similarly situated against Defendant The Cincinnati

Insurance Company (“CIC”), and states and alleges as follows:

                                 INTRODUCTION

      1.      This action arises out of CIC’s failure to provide insurance coverage

for the losses sustained and expenses incurred by Plaintiff because of the ongoing

coronavirus pandemic.

      2.      Plaintiff owns and operates Michigan’s oldest winery and distillery,

with roots dating back to the Prohibition era. The winery produces wine for sale

online and at various retail locations in Michigan. These locations have tasting

rooms onsite, and one has a full-service restaurant. The winery also hosts public
                                     Page 1 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.2 Page 2 of 49




and private events at various times throughout the year. Unfortunately, Plaintiff’s

operations have been and continue to be disrupted by government restrictions related

to the novel coronavirus, SARS-CoV-2, which causes the infectious disease

COVID-19. Plaintiff is able to sell its wines online and to offer customers curbside

pickup, but cannot host any live events or allow customers to taste wines in its tasting

rooms or dine in at its restaurant.

      3.      Plaintiff purchased insurance from CIC to protect against this sort of

business interruption.   This coverage is set forth in CIC’s Building and Personal

Property Coverage Form and Business Income (and Extra Expense) Coverage Form.

      4.      CIC’s coverage forms provide “Business Income” coverage, which

promises to pay for actual loss due to the necessary suspension of operations caused

by accidental physical loss or accidental physical damage to the covered property.

      5.      CIC’s coverage forms also provide “Extra Expense” coverage, which

promises to pay the necessary expenses incurred to avoid or minimize the suspension

of business and to continue operations.

      6.      CIC’s coverage forms provide “Business Income from Dependent

Properties” coverage, which promises to pay for actual loss due to the suspension of

operations caused by a direct loss to dependent property caused by or resulting from

any covered cause of loss.




                                      Page 2 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.3 Page 3 of 49




         7.     CIC’s coverage forms provide “Extra Expense from Dependent

Properties” coverage, which promises to pay the necessary expenses incurred to

avoid or minimize the suspension of business and to continue operations caused by

a direct loss to dependent property caused by or resulting from any covered cause of

loss.

         8.     CIC’s coverage forms also provide “Civil Authority” coverage, which

promises to pay for loss caused by action of civil authority that prohibits access to

the premises.

         9.     CIC’s coverage forms, under sections entitled “Duties in the Event of

Loss,” require in the event of a loss that the policyholder take all reasonable steps to

protect the Covered Property from further damage, and keep a record of the expenses

necessary to protect the Covered Property for consideration in the settlement of the

claim.

         10.    Plaintiff was forced to suspend or reduce business at its winery due to

COVID-19 and the ensuing orders issued by civil authorities in Michigan mandating

the suspension of business for on-site services.

         11.    On information and belief, CIC has made a corporate-level business

decision not to pay insureds for losses related to COVID-19 or related to orders issued

by civil authorities to control the spread of the coronavirus. In keeping with that

decision, CIC has denied the claim for coverage submitted by Plaintiff herein. This

                                       Page 3 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.4 Page 4 of 49




has robbed Plaintiff of the benefit of its bargain with CIC and, absent some relief,

could force the closing of retail locations and impact the existence of this century-

old winery.

                                   THE PARTIES

       11.      Plaintiff is a corporation organized, incorporated and existing under the

laws of the State of Michigan, with its principal place of business in Paw Paw,

Michigan. Plaintiff and operates St. Julian Winery located at 716 S Kalamazoo Street,

Paw Paw, Michigan 49079.

       12.     Defendant CIC is a corporation organized, incorporated and existing

under the laws of the State of Ohio, with its principal place of business at 6200 S.

Gilmore Road, Fairfield, Ohio 45014. At all times herein relevant, Cincinnati wrote

insurance policies and did business in the State of Michigan.

                           JURISDICTION AND VENUE

       13.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332 because Plaintiff and Defendant are citizens of different states and the amount

in controversy exceeds $75,000 exclusive of interest and costs.

       14.      Venue is proper in this District under 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to the claims occurred in this

judicial district.



                                       Page 4 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.5 Page 5 of 49




                           FACTUAL BACKGROUND

                          The Policy Provisions at Issue

      15.     CIC issued Policy No. ETD 043 68 07 to Plaintiff, for a policy period

of May 1, 2018 to May 1, 2021. A true and correct copy of Policy No. ETD 043

68 07 is attached hereto as Exhibit A.

      16.     Policy No. ETD 043 68 07 includes a Building and Personal Property

Coverage Form and Business Income (And Extra Expense) Coverage Form.

      17.     The Covered Property, with respect to the Building and Personal

Property Coverage Form, includes the following business locations:

      a.     716 S. Kalamazoo Street, Paw Paw, MI 49079

      b.     127 S. Main Street, Frankenmuth, MI 48734

      c.     600 S. Gremps Street, Paw Paw, MI 49079

      d.     710 S. Kalamazoo Street, Paw Paw, MI 49079

      e.     700 Freedom Court, Dundee, MI 48131

      f.     I-94 & Union Pier Road, Union Pier, MI 49129

      g.     2100 N. Concord Road, Albion, MI 49224

      h.     123 Commercial Avenue, Paw Paw, MI 49079

      i.     Mountain Road & Friday Road, Coloma, MI 49038

      j.     3066 Friday Road, Coloma, MI 49038
                                     Page 5 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.6 Page 6 of 49




      k.     4425 14 Mile Road NE, Rockford, MI 49341

      l.     4413 14 Mile Road NE, Rockford, MI 49341

      18.     Policy No. ETD 043 68 07 is an “all- risk” property damage policy.

All-risk policies cover all risks of loss except for risks that are expressly and

specifically excluded.

      19.     CIC did not exclude or limit coverage for losses from viruses in

Plaintiff’s policy or those of the other members of the putative class. On the

contrary, losses due to COVID-19 are a Covered Cause of Loss under Policy No.

ETD 043 68 07 and all CIC policies with an identical Building and Personal Property

Coverage Form and Business Income (And Extra Expense) Coverage Form.

      20.     In the Building and Personal Property Coverage Form and Business

Income (And Extra Expense) Coverage Form, CIC agreed to pay for its insured’s

actual loss of Business Income sustained due to the necessary suspension of its

operations during the “period of restoration” caused by direct “loss” to property at

the covered premises.

      21.     “Loss” is defined to mean accidental physical loss or accidental

physical damage.

      22.     “Suspension” is defined to mean the slowdown or cessation of

business activities and that part or all of the covered premises is rendered untenable.


                                      Page 6 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.7 Page 7 of 49




      23.     “Period of restoration” is defined to mean the period of time that

begins at the time of direct loss.

      24.     “Business Income” is defined to mean net income (net profit or loss

before income taxes) that would have been earned or incurred and continuing

normal operating expenses sustained, including payroll.

      25.     The presence of virus or disease can constitute physical loss of or

damage to property, as the insurance industry has recognized since at least 2006.

When preparing so-called “virus” exclusions to be placed in some policies, but not

others, the insurance industry drafting arm—Insurance Services Office, Inc. or

“ISO”—circulated a statement to state insurance regulators that included the

following:

       Disease-causing agents may render a product impure (change its
       quality or substance), or enable the spread of disease by their
       presence on interior building surfaces or the surfaces of personal
       property. When disease-causing viral or bacterial contamination
       occurs, potential claims involve the cost of replacement of property
       (for example, the milk), cost of decontamination (for example,
       interior building surfaces), and business interruption (time element)
       losses. Although building and personal property could arguably
       become contaminated (often temporarily) by such viruses and
       bacteria, the nature of the property itself would have a bearing on
       whether there is actual property damage. An allegation of property
       damage may be a point of disagreement in a particular case.

      26.     The ISO also created a new “amendatory endorsement” to exclude

loss due to virus or bacteria from coverage afforded by certain insurance policies.


                                     Page 7 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.8 Page 8 of 49




The ISO amendatory endorsement states that there is “no coverage for loss or

damage caused by or resulting from any virus, bacterium or other microorganism

that induces or is capable of inducing physical distress, illness or disease” (the

“Virus Exclusion”).

      27.     Some insurers added the Virus Exclusion to their policies that

provide Business Income (also referred to as “business interruption”) coverage.

CIC’s Building and Personal Property Coverage Form and Business Income (And

Extra Expense) Coverage Form, however, do not include and are not subject to

any exclusion for losses caused by viruses or communicable diseases.

      28.     In the Building and Personal Property Coverage Form and Business

Income (And Extra Expense) Coverage Form, CIC also agreed to pay necessary

Extra Expense that its insureds sustain during the “period of restoration” that the

insureds would not have sustained if there had been no direct loss to property

caused by or resulting from a Covered Cause of Loss.

      29.     “Extra Expense” includes expenses to avoid or minimize the

suspension of business, continue operations, and to repair or replace property.

      30.     CIC also agreed to “pay for the actual loss of ‘Business Income’”

sustained “and necessary Extra Expense” sustained “caused by action of civil

authority that prohibits access to” the Covered Property when a Covered Cause of

Loss causes direct damage to property other than the Covered Property, the civil

                                     Page 8 of 49
  Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.9 Page 9 of 49




authority prohibits access to the area immediately surrounding the damaged

property, and “the action of civil authority is taken in response to dangerous

physical conditions resulting from the damage or continuation of the Covered

Cause of Loss that caused the damage….”

      31.     CIC’s coverage forms, under sections titled “Duties in the Event of

Loss,” require in the event of a loss that the policy holder take all reasonable steps

to protect the Covered Property from further damage, and keep a record of the

expenses necessary to protect the      Covered Property, for consideration in the

settlement of the claim. This is commonly referred to as “Sue and Labor” coverage.

      32.     Further, In the Building and Personal Property Coverage Form and

Business Income (And Extra Expense) from Dependent Properties Coverage Form,

CIC agreed to pay for its insureds actual loss of Business Income and Extra Expense

sustained due to the necessary suspension of the insured’s operations during the

“period of restoration” caused by direct “loss” to “dependent property” caused by

or resulting from a covered cause of loss.

      33.     “Dependent Property” is defined to mean property operated by others

whom the insured depends on to: a) deliver materials or services to the insured or

to others for the insured’s account, b) accept insured’s products or services, c)

manufacture products for delivery to insured’s customers under contract of sale, or

d) attract customers to the insured’s business.

                                      Page 9 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.10 Page 10 of 49




      34.       Losses caused by COVID-19 and the related orders issued by local,

state, and federal authorities triggered the Business Income, Extra Expense, Civil

Authority, Sue and Labor, Business Income from Dependent Properties, and Extra

Expense from Dependent Properties provisions of Policy No. ETD 043 68 07.

                     COVID-19 and the Covered Cause of Loss

      35.       COVID-19 is a highly contagious virus that has rapidly spread and

continues to spread across the United States.

      36.       COVID-19 is spread by a number of methods, including

“community spread,” meaning that some people have been infected and it is not

known how or where they became exposed. Public health authorities, including the

CDC, have reported significant ongoing community spread of the virus including

instances of community spread in all 50 states.

      37.       The CDC has reported that a person can be become infected with

COVID-19 by touching a surface or object (like a fork, plate, table, or chair) that

has the virus on it, and then touching their own mouth, nose or eyes.

      38.       To reduce the spread of the disease, the CDC has recommended that

businesses clean and disinfect all surfaces, prioritizing the most frequently touched

surfaces.

      39.       COVID-19 has been declared a pandemic by the World Health

Organization.
                                     Page 10 of 49
 Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.11 Page 11 of 49




       40.    The COVID-19 pandemic is a public health crisis that has

profoundly impacted American society, including the public’s ability to patronize

restaurants, bars and other establishments.

       41.    The presence of COVID-19 has caused civil authorities throughout

the country to issue orders requiring the suspension of business at a wide range of

establishments, including civil authorities with jurisdiction over Plaintiffs’

businesses (the “Closure Orders”).

       42.    On or about March 10, 2020, Michigan Governor Gretchen

Whitmer issued Executive Order 2020-4, declaring a statewide state of emergency

due to the spread of COVID-19. This gave Governor Whitmer the authority “to

promulgate reasonable orders, rules, and regulations as he or she considers

necessary to protect life and property or to bring the emergency situation within

the affected area under control.”

       43.    In describing the need for Executive Order 2020-4, Governor Whitmer

commented that COVID-19 presented an “can easily spread from person to person,

… can result in serious illness or death” and presented an “unprecedented health

crisis.”

       44.    In the three weeks that followed issuance of Executive Order 2020-4,

the coronavirus “spread across Michigan, bringing deaths in the hundreds, confirmed



                                     Page 11 of 49
 Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.12 Page 12 of 49




cases in the thousands, and deep disruption to this state’s economy, homes, and

educational, civic, social, and religious institutions.”

       45.     Utilizing her emergency authority, Governor Whitmer issued

further orders “[t]o mitigate the spread of COVID-19 and to provide essential

protections to vulnerable Michiganders and this state’s health care system and

other critical infrastructure.”

       46.     Executive Order 2020-21, issued on March 23, 2020, ordered the

suspension of all activities not necessary to sustain or protect life. All persons living

in the State of Michigan were ordered to stay at home or at their place of residence

unless engaging in a specifically enumerated excepted activity. Although exception

existed for critical infrastructure workers traveling to or from or performing their jobs,

businesses employing these workers were required to implement and maintain social

distancing and mitigation measures to protect workers and customers, including:

       a.     Restricting the number of workers present on premises to no more than is
              strictly necessary to perform the business’s or operation’s critical
              infrastructure functions.
       b.     Promoting remote work to the fullest extent possible.

       c.     Keeping workers and patrons who are on premises at least six feet from
              one another to the maximum extent possible, including for customers who
              are standing in line.

       d.     Increasing standards of facility cleaning and disinfection to limit worker
              and patron exposure to COVID-19, as well as adopting protocols to clean
              and disinfect in the event of a positive COVID-19 case in the workplace.


                                        Page 12 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.13 Page 13 of 49




      e.      Adopting policies to prevent workers from entering the premises if they
              display respiratory symptoms or have had contact with a person who is
              known or suspected to have COVID-19.

      f.      Any other social distancing practices and mitigation measures
              recommended by the Centers for Disease Control.
      47.         Executive Order 2020-42, issued on or about April 9, 2020, clarified and

extended the duration of the restrictions put in place by Executive Order 2020-21

through April 30, 2020.

      48.         Executive Order 2020-59, issued on or about April 24, 2020, amended

the scope and extended the duration of the restrictions put in place by Executive Order

2020-42 to May 15, 2020. Among other things, it provided that any business that was

allowed to remain open for in-store sales:

      a.      Must establish lines to regulate entry in accordance with subsection (b)
              of this section, with markings for patrons to enable them to stand at
              least six feet apart from one another while waiting. Stores should also
              explore alternatives to lines, including by allowing customers to wait in
              their cars for a text message or phone call, to enable social distancing
              and to accommodate seniors and those with disabilities.

      b.      Must adhere to the following restrictions:

             i.        For stores of less than 50,000 square feet of customer floor space,
                       must limit the number of people in the store (including
                       employees) to 25% of the total occupancy limits established by
                       the State Fire Marshal or a local fire marshal.
            ii.        For stores of more than 50,000 square feet, must:

                       1.     Limit the number of customers in the store at one time
                              (excluding employees) to 4 people per 1,000 square feet
                              of customer floor space.


                                         Page 13 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.14 Page 14 of 49




                         2.     Create at least two hours per week of dedicated shopping
                                time for vulnerable populations, which for purposes of this
                                order are people over 60, pregnant women, and those with
                                chronic conditions like heart disease, diabetes, and lung
                                disease.
             iii.        The director of the Department of Health and Human Services is
                         authorized to issue an emergency order varying the capacity
                         limits described in this subsection as necessary to protect the
                         public health.

      c.        May continue to sell goods other than necessary supplies if the sale of
                such goods is in the ordinary course of business.
      d.        Must consider establishing curbside pick-up to reduce in-store traffic
                and mitigate outdoor lines.

      49.           COVID-19 and Governor Whitmer’s orders in response to

COVID-19 dramatically impacted Plaintiff’s use of the Covered Property.

      50.           Loss of use of property that has not been physically altered does

constitute “physical loss or damage” for purposes of first-party property

insurance.

      51.           As the drafter of the policies, if CIC had wished to exclude from

coverage as “physical loss or damage” loss of use of property that has not

been physically altered or deformed, it could have used explicit language

stating such a definition, but it did not do so.

      52.           Governor Whitmer’s orders and similar orders issued by civil

authorities in other states caused direct physical loss of or damage to the

Covered Property or “premises” under the Plaintiff’s policy and the policies

                                          Page 14 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.15 Page 15 of 49




of other members of the putative class by denying use of and/or damaging the

Covered Property, and by causing a necessary suspension or curtailment of

operations during a period of restoration. Governor Whitmer’s orders and

similar orders issued by civil authorities in other states prohibited access to

the area immediately surrounding the Covered Property or “premises” under

the Plaintiff’s policy. Governor Whitmer’s orders and similar orders issued

by civil authorities in other states caused Plaintiff and other members of the

putative class to lose Business Income and incur Extra Expense.

      53.     Plaintiff submitted a notice of loss to CIC under its policy due to the

presence of COVID-19 and Governor Whitmer’s orders and CIC denied its claim.

      54.     CIC denied coverage of any claim under Plaintiff’s policy.

      55.     On information and belief, CIC is using a form denial letter to deny

coverage to all its insureds with policies similar to Plaintiff.

                         CLASS ACTION ALLEGATIONS

      56.     Pursuant to Rule 23(b) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on its own behalf and on behalf of similarly situated

individuals and entities as defined herein.

      57.     Plaintiff seeks to represent nationwide classes for business income

coverage defined as:



                                      Page 15 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.16 Page 16 of 49




      a.    All persons and entities with Business Income coverage under a

            property insurance policy issued by CIC that suffered a suspension of

            business due to COVID-19 at the premises covered by the business

            income coverage (the “Business Income Declaratory Judgment

            Class”).

      b.    All persons and entities that: had Business Income coverage under a

            property insurance policy issued by CIC; suffered a suspension of

            business related to COVID-19, at the premises covered by their CIC

            property insurance policy; made a claim under their property

            insurance policy issued by CIC; and were denied Business Income

            coverage by CIC for the suspension of business resulting from the

            presence or threat of COVID-19 (the “Business Income Breach

            Class”).

      58.    Plaintiff seeks to represent nationwide classes for extra expense

coverage defined as:

      a.    All persons and entities with Extra Expense coverage under a property

            insurance policy issued by CIC that sought to minimize the

            suspension of business in connection with COVID-19 at the premises

            covered by their CIC property insurance policy (the “Extra Expense

            Declaratory Judgment Class”).

                                   Page 16 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.17 Page 17 of 49




      b.    All persons and entities that: had Extra Expense coverage under a

            property insurance policy issued by CIC; sought to minimize the

            suspension of business in connection with COVID-19 at the premises

            covered by their CIC property insurance policy; made a claim under

            their property insurance policy issued by CIC; and were denied Extra

            Expense coverage by CIC despite their efforts to minimize the

            suspension of business caused by COVID-19 (the “Extra Expense

            Breach Class”).

      59.    Plaintiff seeks to represent nationwide classes for civil authority

coverage defined as:

      a.    All persons and entities with Civil Authority coverage under a

            property insurance policy issued by Cincinnati that suffered loss of

            Business Income and/or Extra Expense caused by a Closure Order

            (the “Civil Authority Declaratory Judgment Class”).

      b.    All persons and entities that: had Civil Authority coverage under a

            property insurance policy issued by Cincinnati; suffered loss of

            Business Income and/or Extra Expense caused by action of a civil

            authority; made a claim under         their property insurance policy

            issued by Cincinnati; and were denied Civil Authority coverage by



                                  Page 17 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.18 Page 18 of 49




            Cincinnati for the loss of Business Income and/or Extra Expense

            caused by a Closure Order (the “Civil Authority Breach Class”).

      60.    Plaintiff seeks to represent nationwide classes for sue and labor

coverage defined as:

      a.    All persons and entities with a Sue and Labor provision under a

            property insurance policy issued by Cincinnati that sought to prevent

            property damage caused by COVID-19 by suspending or reducing

            business operations, at the premises covered by their Cincinnati

            property insurance policy (the “Sue and Labor Declaratory Judgment

            Class”).

      b.    All persons and entities that: had a Sue and Labor provision under a

            property insurance policy issued by Cincinnati; sought to prevent

            property damage caused by COVID-19 by suspending or reducing

            business operations, at the premises covered by their Cincinnati

            property insurance policy; made a claim under their property

            insurance policy issued by Cincinnati; and were denied Sue and

            Labor coverage by Cincinnati in connection with the suspension of

            business caused by COVID-19 (the “Sue and Labor Breach Class”).

      61.    Plaintiff seeks to represent nationwide classes for business income

from dependent properties coverage defined as:
                                   Page 18 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.19 Page 19 of 49




      c.     All persons and entities with Business Income from Dependent

             Properties coverage under a property insurance policy issued by CIC

             that suffered a suspension of business due to COVID-19 at the

             premises of a dependent property (the “Business Income from

             Dependent Properties Declaratory Judgment Class”).

      d.     All persons and entities that: had Business Income from Dependent

             Properties coverage under a property insurance policy issued by CIC;

             suffered a suspension of business related to COVID-19, at the

             premises of a dependent property covered by their CIC property

             insurance policy; made a claim under their property insurance policy

             issued by CIC; and were denied Business Income from Dependent

             Properties coverage by CIC for the suspension of business resulting

             from the presence or threat of COVID-19 (the “Business Income from

             Dependent Properties Breach Class”).

      62.    Plaintiff seeks to represent nationwide classes for extra expense

coverage from dependent properties defined as:

      a.     All persons and entities with Extra Expense from Dependent

             Properties coverage under a property insurance policy issued by CIC

             that sought to minimize the suspension of business in connection with



                                    Page 19 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.20 Page 20 of 49




             COVID-19 at the premises of a dependent property (the “Extra

             Expense from Dependent Properties Declaratory Judgment Class”).

      b.     All persons and entities that: had Extra Expense from Dependent

             Properties coverage under a property insurance policy issued by CIC;

             sought to minimize the suspension of business in connection with

             COVID-19 at the premises of a dependent property; made a claim

             under their property insurance policy issued by CIC; and were denied

             Extra Expense from Dependent Properties coverage by CIC despite

             their efforts to minimize the suspension of business caused by

             COVID-19 (the “Extra Expense from Dependent Properties Breach

             Class”).

      63.    Excluded from each defined class are CIC and any of its members,

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

governmental entities; and the Court staff assigned to this case and their immediate

family members.

      64.    Plaintiff reserves the right to modify or amend each of the class

definitions as appropriate during the course of this litigation. In particular, Plaintiff

reserves the right to seek certification of classes exclusively comprised of persons

and entities located within the State of Michigan.



                                      Page 20 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.21 Page 21 of 49




      65.    Each putative class as defined herein is so numerous that joinder of all

its members is impracticable.

      66.    This action involves questions of law or fact which are common to each

of the putative classes. These common questions include but are not limited to the

following:

      a.     whether CIC’s Business Income coverage applies to a suspension of

             business caused by COVID-19;

      b.     whether CIC’s Extra Expense coverage applies to efforts to minimize a loss

             caused by COVID-19;

      c.     whether CIC’s Civil Authority coverage applies to a loss of Business

             Income and Extra Expense sustained caused by the orders of state governors

             requiring the suspension of businesses as a result of COVID-19;

      d.     whether CIC’s Sue and Labor provision applies to require Cincinnati to pay

             for efforts to reduce damage caused by COVID-19;

      e.     whether CIC’s Business Income from Dependent Properties coverage

             applies to a suspension of business caused by COVID-19;

      f.     whether CIC’s Extra Expense from Dependent Properties coverage applies

             to efforts to minimize a loss cause by COVID-19;




                                     Page 21 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.22 Page 22 of 49




      g.     whether CIC breached its contracts of insurance through a blanket denial of

             all claims based on business interruption, income loss related to COVID-19

             and the related closures; and

      h.     whether Plaintiff and the Class are entitled to an award of reasonable

             attorney fees, interest and costs.

      67.    Plaintiff’s claims are typical of the claims of each of the members of the

putative classes. Plaintiff and the other putative class members were similarly

affected by CIC’s refusal to pay under its Business Income, Extra Expense, Civil

Authority, Sue and Labor, Business Income from Dependent Properties, and Extra

Expense from Dependent Properties. Plaintiff’s claims are based upon the same

legal theories as those of the other class members. Plaintiff and the other class

members sustained damages as a direct and proximate result of the same wrongful

practices in which CIC engaged.

      68.     Plaintiff is an adequate class representative because it is a member of

each of the classes it seeks to represent. and its interests do not conflict with the

interests of the other class members. Additionally, Plaintiff has retained counsel

competent and experienced in complex class action litigation, and Plaintiff intends

to prosecute this action vigorously. The interests of the class as defined here will be

fairly and adequately protected by Plaintiff and its counsel.



                                      Page 22 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.23 Page 23 of 49




      69.     These putative classes can be properly certified under Rule 23(b)(1)

because Plaintiff seeks to define the nature and scope of CIC’s Business Income,

Extra Expense, Civil Authority, Sue and Labor, Business Income from Dependent

Properties, and Extra Expense from Dependent Properties coverages. The

prosecution of separate actions by individual members of the classes would create

an immediate risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for CIC. Moreover, the adjudications sought by

Plaintiff could, as a practical matter, substantially impair or impede the ability of

other class members, who are not parties to this action, to protect their interests.

      70.     These putative classes can be properly certified under Rule 23(b)(2)

because CIC acted or refused to act on grounds generally applicable to plaintiff the

other class members, thereby making appropriate final injunctive relief and

declaratory relief as described herein.

      71.     These putative classes can be properly certified under Rule 23(b)(3)

because class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to

be encountered in the management of this class action. Individualized litigation

creates a potential for inconsistent or contradictory judgments and increases the

delay and expense to all parties and the court system. By contrast, the class action

device presents fewer management difficulties and provides the benefit of a single

                                      Page 23 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.24 Page 24 of 49




adjudication, economies of scale, and comprehensive supervision by a single court.

Moreover, the common issues described herein predominate over any individual

issues that may exist.

                              CAUSES OF ACTION

                 COUNT I – Declaratory Judgment – Business Income
                Coverage (Brought on behalf of the Business Income
                          Declaratory Judgment Class)

      72.     Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      73.     Plaintiff brings this Count individually and on behalf of the other

members of the Business Income Declaratory Judgment Class.

      74.     Plaintiff’s CIC policy and the CIC policies of other Business Income

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Business Income

Declaratory Judgment Class members’ losses for claims covered by the policy.

      75.     Plaintiff and the other Business Income Declaratory Judgment Class

members have complied with all applicable provisions of the policies and yet CIC

failed and refused to provide coverage as the policies require.         Instead, on

information and belief, CIC made the corporate-level business decision to uniformly

deny claims related to COVID-19 without individual bases or investigations, such



                                    Page 24 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.25 Page 25 of 49




that the Court can render declaratory judgment regardless of whether particular

members of the class have filed a claim.

      76.    An actual case or controversy exists regarding Plaintiff and the other

Business    Income Declaratory Judgment Class members’ rights and CIC’s

obligations under the policies to reimburse Plaintiff for the full amount of

Business Income losses incurred by Plaintiffs and the other Business Income

Declaratory Judgment Class members in connection with the suspension and

interruption of their businesses arising from the COVID-19 pandemic and the

orders issued by civil authorities responding to the pandemic.

      77.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business

Income Declaratory Judgment Class members seek a declaratory judgment from

this Court declaring the following:

      a.     The Business Income losses that Plaintiff and the other Business

             Income Declaratory Judgment Class members suffered as a result of

             their businesses being suspended and interrupted by the COVID-19

             pandemic and the orders issued by civil authorities responding to the

             pandemic are insured losses under their policies; and

      b.     CIC is obligated to pay Plaintiff and the other Business Income

             Declaratory Judgment Class members for the full amount of the

             Business Income losses incurred and to be incurred in connection

                                      Page 25 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.26 Page 26 of 49




             with the orders issues by civil authorities during the period of

             restoration and the necessary interruption of their businesses arising

             from the COVID-19 pandemic.

                   COUNT II – Breach of Contract – Business Income
                   Coverage (Brought on behalf of the Business Income
                                    Breach Class)

      78.    Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      79.    Plaintiff brings this Count individually and on behalf of the other

members of the Business Income Breach Class.

      80.    Plaintiff’s CIC policy and the CIC policies of other Business Income

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Business Income

Declaratory Judgment Class members’ losses for claims covered by the policy.

      81.    In the Building and Personal Property Coverage Form and Business

Income (and Extra Expense) Coverage Form, CIC agreed to pay for its insureds’

actual loss of Business Income sustained due to the necessary suspension of its

operations during the “period of restoration.”

      82.    A “slowdown or cessation” of business activities at the Covered

Property is a “suspension” under the policy, for which CIC agreed to pay for loss of



                                    Page 26 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.27 Page 27 of 49




Business Income during the “period of restoration” that begins at the time of direct

loss.

        83.   “Business Income” means net income (net profit or loss before income

taxes) that would have been earned or incurred and continuing normal operating

expenses sustained, including payroll.

        84.   COVID-19 caused direct physical loss of or damage to Plaintiff and the

other Business Income Breach Class members’ Covered Properties, requiring

suspension of operations at the Covered Properties. Losses caused by COVID-19

thus triggered the Business Income provision of Plaintiff and the other Business

Income Breach Class members’ CIC policies.

        85.   Plaintiff and the other Business Income Declaratory Judgment Class

members have complied with all applicable provisions of the policies and yet CIC

failed and refused to provide coverage as the policies require.       Instead, on

information and belief, CIC made the corporate-level business decision to

uniformly deny claims related to COVID-19 without individual bases or

investigations, such that the Court can render declaratory judgment regardless of

whether particular members of the class have filed a claim.

        86.   By denying coverage for any Business Income losses incurred by

Plaintiff and the other Business Income Breach Class members in connection with



                                    Page 27 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.28 Page 28 of 49




the COVID-19 pandemic, CIC has breached its coverage obligations under the

policies.

      87.    As a result of CIC’s breaches of the policies, Plaintiff and the other

Business Income Breach Class members have sustained substantial damages for

which CIC is liable, in an amount to be proven at trial.

                COUNT III – Declaratory Judgment – Extra Expense
                Coverage (Brought on behalf of the Extra Expense
                         Declaratory Judgment Class)

      88.    Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      89.    Plaintiff brings this Count individually and on behalf of the other

members of the Extra Expense Declaratory Judgment Class.

      90.    Plaintiff’s CIC policy and the CIC policies of other Extra Expense

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Extra Expense

Declaratory Judgment Class members’ losses for claims covered by the policy.

      91.    Plaintiff and the other Extra Expense Declaratory Judgment Class

members have complied with all applicable provisions of the policies and yet CIC

failed and refused to provide coverage as the policies require.        Instead, on

information and belief, CIC made the corporate-level business decision to

uniformly deny claims related to COVID-19 without individual bases or

                                    Page 28 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.29 Page 29 of 49




investigations, such that the Court can render declaratory judgment regardless of

whether particular members of the class have filed a claim.

      92.    An actual case or controversy exists regarding Plaintiff and the other

Extra Expense Declaratory Judgment Class members’ rights and CIC’s

obligations under the policies to reimburse Plaintiff and the other Extra Expense

Declaratory Judgment Class members for the full amount of Extra Expense losses

incurred by Plaintiffs in connection with Closure Orders and the necessary

interruption of their businesses stemming from the COVID-19 pandemic.

      93.     Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense

Declaratory Judgment Class members seek a declaratory judgment from this Court

declaring the following:

      a.     The Extra Expenses losses that Plaintiff and the other Extra Expense

             Declaratory Judgment Class members suffered as a result of their

             businesses being suspended and interrupted by the COVID-19

             pandemic and the orders issued by civil authorities responding to the

             pandemic are insured losses under their policies; and

      b.     CIC is obligated to pay Plaintiff and the other Extra Expense

             Declaratory Judgment Class members for the full amount of the Extra

             Expense losses incurred and to be incurred in connection with the

             orders issues by civil authorities during the period of restoration and

                                    Page 29 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.30 Page 30 of 49




             the necessary interruption of their businesses arising from the

             COVID-19 pandemic.

                COUNT IV – Breach of Contract – Extra Expense
                   Coverage (Brought on behalf of the Extra
                            Expense Breach Class)

      94.     Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      95.     Plaintiff brings this Count individually and on behalf of the other

members of the Extra Expense Breach Class.

      96.     Plaintiff’s CIC policy and the CIC policies of other Extra Expense

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Extra Expense

Breach Class members’ losses for claims covered by the policy.

      97.     In the Building and Personal Property Coverage Form and Business

Income (And Extra Expense) Coverage Form, CIC also agreed to pay necessary

Extra Expense that its insureds incur during the “period of restoration” that the

insureds would not have sustained if there had been no direct loss to property caused

by or resulting from a Covered Cause of Loss.

      98.     “Extra Expense” includes expenses to avoid or minimize the

suspension of business, continue operations, and to repair or replace property.




                                    Page 30 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.31 Page 31 of 49




      99.     Due to the COVID-19 pandemic and the orders issued by civil

authorities responding to the pandemic, Plaintiff and the other members of the Extra

Expense Breach Class incurred Extra Expense at Covered Property.

      100.    By denying coverage for any business losses incurred by Plaintiff and

the other members of the Extra Expense Breach Class in connection with the

COVID-19 pandemic and the orders issued by civil authorities responding to the

pandemic, CIC has breached its coverage obligations under the policies.

      101.    As a result of CIC’s breaches of the policies, Plaintiff and the other

members of the Extra Expense Breach Class have sustained substantial damages for

which CIC is liable, in an amount to be proven at trial.

                COUNT V – Declaratory Judgment – Civil Authority
                Coverage (Brought on behalf of the Civil Authority
                          Declaratory Judgment Class)

      102.    Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      103.    Plaintiff brings this Count individually and on behalf of the other

members of the Civil Authority Declaratory Judgment Class.

      104.    Plaintiff’s CIC policy and the CIC policies of other Civil Authority

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Civil Authority

Declaratory Judgment Class members’ losses for claims covered by the policy.

                                     Page 31 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.32 Page 32 of 49




      105.    Plaintiff and the other Civil Authority Declaratory Judgment Class

members have complied with all applicable provisions of the policies and yet CIC

failed and refused to provide coverage as the policies require. Instead, on information

and belief, CIC made the corporate-level business decision to uniformly deny claims

related to COVID-19 without individual bases or investigations, such that the Court

can render declaratory judgment regardless of whether particular members of the

class have filed a claim.

      106.    An actual case or controversy exists regarding Plaintiff and the other

Civil Authority Declaratory Judgment Class members’ rights and CIC’s obligations

under the policies to reimburse Plaintiff and the other Civil Authority Declaratory

Judgment Class members for the full amount of covered Civil Authority losses

incurred by Plaintiff and the other Civil Authority Declaratory Judgment Class in

connection with the suspension and interruption of their businesses arising from the

COVID-19 pandemic and the orders issued by civil authorities responding to the

pandemic.

      107.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority

Declaratory Judgment Class members seek a declaratory judgment from this Court

declaring the following:

      a.     The Civil Authority losses that Plaintiff and the other Civil Authority

             Declaratory Judgment Class members suffered as a result of their

                                     Page 32 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.33 Page 33 of 49




             businesses being suspended and interrupted by the COVID-19

             pandemic and the orders issued by civil authorities responding to the

             pandemic are insured losses under their policies; and

      b.     CIC is obligated to pay Plaintiff and the other Civil Authority

             Declaratory Judgment Class members for the full amount of the Civil

             Authority losses incurred and to be incurred in connection with the

             orders issues by civil authorities during the period of restoration and

             the necessary interruption of their businesses arising from the

             COVID-19 pandemic.

               COUNT VI – Breach of Contract – Civil Authority
                  Coverage (Brought on behalf of the Civil
                          Authority Breach Class)

      108.   Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      109.   Plaintiff brings this Count individually and on behalf of the other

members of the Civil Authority Breach Class.

      110.   Plaintiff’s CIC policy and the CIC policies of other Civil Authority

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Civil Authority

Declaratory Judgment Class members’ losses for claims covered by the policy.



                                    Page 33 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.34 Page 34 of 49




      111.    CIC agreed to “pay for the actual loss of ‘Business Income’” sustained

“and necessary Extra Expense” sustained “caused by action of civil authority that

prohibits access to” the Covered Property when a Covered Cause of Loss causes

direct damage to property other than the Covered Property, the civil authority

prohibits access to the area immediately surrounding the damaged property, and “the

action of civil authority is taken in response to dangerous physical conditions

resulting from the damage or continuation of the Covered Cause of Loss that caused

the damage….”

      112.    The orders issued by civil authorities responding to the COIVD-19

pandemic triggered the Civil Authority provision under Plaintiff and the other

members of the Civil Authority Breach Class’s Cincinnati insurance policies.

      113.    Plaintiff and the other Civil Authority Declaratory Judgment Class

members have complied with all applicable provisions of the policies and yet CIC

failed and refused to provide coverage as the policies require. Instead, on information

and belief, CIC made the corporate-level business decision to uniformly deny claims

related to COVID-19 without individual bases or investigations.

      114.    By denying coverage for any business losses incurred and extra

expenses sustained by Plaintiff and other members of the Civil Authority Breach

Class in connection with the COVID-19 pandemic and the orders issued by civil




                                     Page 34 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.35 Page 35 of 49




authorities responding to the pandemic, CIC has breached its coverage obligations

under the policies.

      115.    As a result of CIC’s breaches of the policies, Plaintiff and the other

members of the Civil Authority Breach Class have sustained substantial damages for

which CIC is liable, in an amount to be proven at trial.

                COUNT VII – Declaratory Judgment – Sue and Labor
                Coverage (Brought on behalf of the Sue and Labor
                          Declaratory Judgment Class)

      116.    Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      117.    Plaintiff brings this Count individually and on behalf of the other

members of the Sue and Labor Declaratory Judgment Class.

      118.    Plaintiff’s CIC policy and the CIC policies of other Sue and Labor

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Sue and Labor

Declaratory Judgment Class members’ reasonably incurred expenses to protect

Covered Property.

      119.    Plaintiff and the other Sue and Labor Declaratory Judgment Class

members have complied with all applicable provisions of the policies and yet CIC

failed and refused to provide coverage as the policies require. Instead, on information

and belief, CIC made the corporate-level business decision to uniformly deny claims

                                     Page 35 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.36 Page 36 of 49




related to COVID-19 without individual bases or investigations, such that the Court

can render declaratory judgment regardless of whether particular members of the

class have filed a claim.

      120.    An actual case or controversy exists regarding Plaintiff and the other

Sue and Labor Declaratory Judgment Class members’ rights and CIC’s obligations

under the policies to reimburse Plaintiff and the other Sue and Labor Declaratory

Judgment Class members for the full amount Plaintiff and the other members of the

Sue and Labor Declaratory Judgment Class reasonably incurred to protect Covered

Property from further damage by COVID-19.

      121.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Sue and Labor

Declaratory Judgment Class members seek a declaratory judgment from this Court

declaring the following:

      a.     Plaintiff and the other Sue and Labor Declaratory Judgment Class

             members reasonably incurred expenses to protect Covered Property

             from further damage by COVID-19 are insured losses under their

             policies; and

      b.     CIC is obligated to pay Plaintiff and the other Sue and Labor

             Declaratory Judgment Class members for the full amount of the

             expenses they reasonably incurred to protect Covered Property from

             further damage by COVID-19.

                                    Page 36 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.37 Page 37 of 49




                  COUNT VIII – Breach of Contract – Sue and Labor
                   Coverage (Brought on behalf of the Sue and Labor
                                   Breach Class)

      122.    Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      123.    Plaintiff brings this Count individually and on behalf of the other

members of the Sue and Labor Breach Class.

      124.    Plaintiff’s CIC policy and the CIC policies of other Sue and Labor

Declaratory Judgment Class members are contracts under which CIC was paid

premiums in exchange for its promise to pay Plaintiff and the other Sue and Labor

Declaratory Judgment Class members’ reasonably incurred expenses to protect

Covered Property.

      125.    In the Building and Personal Property Coverage Form and Business

Income (And Extra Expense) Coverage Form, CIC agreed to give due consideration

in settlement of a claim to expenses incurred in taking all reasonable steps to protect

Covered Property from further damage.

      126.    In complying with the orders issued by civil authorities responding to

the COVID-19 pandemic and otherwise suspending or limiting operations, Plaintiffs

and other members of the Sue and Labor Breach Class incurred expenses in

connection with reasonable steps to protect Covered Property.




                                     Page 37 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.38 Page 38 of 49




         127.   Plaintiff and the other Sue and Labor Declaratory Judgment Class

members have complied with all applicable provisions of the policies and yet CIC

failed and refused to provide coverage as the policies require. Instead, on information

and belief, CIC made the corporate-level business decision to uniformly deny claims

related to COVID-19 without individual bases or investigations.

         128.   By denying coverage for any Sue and Labor expenses incurred by

Plaintiff and the other members of the Sue and Labor Breach Class in connection

with the Closure Orders and the COVID-19 pandemic, CIC has breached its

coverage obligations under the policies.

         129.   As a result of CIC’s breaches of the policies, Plaintiff and the other

members of the Sue and Labor Breach Class have sustained substantial damages for

which CIC is liable, in an amount to be proven at trial.

              COUNT IX – Declaratory Judgment – Business Income from
           Dependent Properties Coverage (Brought on behalf of the Business
           Income from Dependent Properties Declaratory Judgment Class)

         130.   Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

         131.   Plaintiff brings this Count individually and on behalf of the other

members of the Business Income from Dependent Properties Declaratory Judgment

Class.



                                      Page 38 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.39 Page 39 of 49




      132.    Plaintiff’s CIC policy and the CIC policies of other Business Income

from Dependent Properties Declaratory Judgment Class members are contracts

under which CIC was paid premiums in exchange for its promise to pay Plaintiff

and the other Business Income from Dependent Properties Declaratory Judgment

Class members’ losses for claims covered by the policy.

      133.    Plaintiff and the other Business Income from Dependent Properties

Declaratory Judgment Class members have complied with all applicable provisions

of the policies and yet CIC failed and refused to provide coverage as the policies

require. Instead, on information and belief, CIC made the corporate-level business

decision to uniformly deny claims related to COVID-19 without individual bases or

investigations, such that the Court can render declaratory judgment regardless of

whether particular members of the class have filed a claim.

      134.    An actual case or controversy exists regarding Plaintiff and the other

Business Income from Dependent Properties Declaratory Judgment Class members’

rights and CIC’s obligations under the policies to reimburse Plaintiff for the full

amount of Business Income losses incurred by Plaintiffs and the other Business

Income from Dependent Properties Declaratory Judgment Class members in

connection with the suspension and interruption of their businesses arising from

the COVID-19 pandemic at dependent properties and the orders issued by civil

authorities responding to the pandemic.

                                     Page 39 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.40 Page 40 of 49




      135.   Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business

Income from Dependent Properties Declaratory Judgment Class members seek a

declaratory judgment from this Court declaring the following:

      a.     The Business Income losses that Plaintiff and the other Business

             Income from Dependent Properties Declaratory Judgment Class

             members suffered as a result of their businesses being suspended and

             interrupted by the COVID-19 pandemic at dependent properties and

             the orders issued by civil authorities responding to the pandemic are

             insured losses under their policies; and

      b.     CIC is obligated to pay Plaintiff and the other Business Income from

             Dependent Properties Declaratory Judgment Class members for the

             full amount of the Business Income losses incurred and to be incurred

             in connection with the orders issues by civil authorities during the

             period of restoration and the necessary interruption of their

             businesses arising from the COVID-19 pandemic at dependent

             properties.

                COUNT X – Breach of Contract – Business Income from
                 Dependent Properties Coverage (Brought on behalf of the
                Business Income from Dependent Properties Breach Class)

      136.   Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

                                    Page 40 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.41 Page 41 of 49




        137.   Plaintiff brings this Count individually and on behalf of the other

members of the Business Income from Dependent Properties Breach Class.

        138.   Plaintiff’s CIC policy and the CIC policies of other Business Income

from Dependent Properties Declaratory Judgment Class members are contracts

under which CIC was paid premiums in exchange for its promise to pay Plaintiff

and the other Business Income from Dependent Properties Declaratory Judgment

Class members’ losses for claims covered by the policy.

        139.   In the Building and Personal Property Coverage Form and Business

Income (and Extra Expense) from Dependent Properties Coverage Form, CIC agreed

to pay for its insureds’ actual loss of Business Income sustained due to the necessary

suspension of its operations during the “period of restoration” caused by direct loss

to “dependent property” caused by a covered cause of loss.

        140.   A “slowdown or cessation” of business activities at the Covered

Property is a “suspension” under the policy, for which CIC agreed to pay for loss of

Business Income during the “period of restoration” that begins at the time of direct

loss.

        141.   “Business Income” means net income (net profit or loss before income

taxes) that would have been earned or incurred and continuing normal operating

expenses sustained, including payroll.




                                     Page 41 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.42 Page 42 of 49




      142.    “Dependent Property” means property operated by others whom the

insured depends on to: a) deliver materials or services to the insured or to others for

the insured’s account, b) accept insured’s products or services, c) manufacture

products for delivery to insured’s customers under contract of sale, or d) attract

customers to the insured’s business.

      143.    COVID-19 caused direct physical loss of or damage to dependent

property that caused suspension of operations at Plaintiff and the other Business

Income from Dependent Properties Breach Class members’ Covered Properties.

Losses caused by COVID-19 thus triggered the Business Income from Dependent

Properties provision of Plaintiff and the other Business Income from Dependent

Properties Breach Class members’ CIC policies.

      144. Plaintiff and the other Business Income from Dependent Properties

Declaratory Judgment Class members             have complied with all applicable

provisions of the policies and yet CIC failed and refused to provide coverage as the

policies require. Instead, on information and belief, CIC made the corporate-level

business decision to uniformly deny claims related to COVID-19 without

individual bases or investigations, such that the Court can render declaratory

judgment regardless of whether particular members of the class have filed a claim.

      145. By denying coverage for any Business Income losses incurred by

Plaintiff and the other Business Income from Dependent Properties Breach Class

                                       Page 42 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.43 Page 43 of 49




members in connection with the COVID-19 pandemic, CIC has breached its

coverage obligations under the policies.

         146. As a result of CIC’s breaches of the policies, Plaintiff and the other

Business Income from Dependent Properties Breach Class members have sustained

substantial damages for which CIC is liable, in an amount to be proven at trial.

              COUNT XI – Declaratory Judgment – Extra Expense from
               Dependent Properties Coverage (Brought on behalf of the
                Extra Expense from Dependent Properties Declaratory
                                  Judgment Class)

         147. Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

         148. Plaintiff brings this Count individually and on behalf of the other

members of the Extra Expense from Dependent Properties Declaratory Judgment

Class.

         149. Plaintiff’s CIC policy and the CIC policies of other Extra Expense

from Dependent Properties Declaratory Judgment Class members are contracts

under which CIC was paid premiums in exchange for its promise to pay Plaintiff

and the other Extra Expense from Dependent Properties Declaratory Judgment

Class members’ losses for claims covered by the policy.

         150. Plaintiff and the other Extra Expense from Dependent Properties

Declaratory Judgment Class members            have complied with all applicable


                                      Page 43 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.44 Page 44 of 49




provisions of the policies and yet CIC failed and refused to provide coverage as the

policies require. Instead, on information and belief, CIC made the corporate-level

business decision to uniformly deny claims related to COVID-19 without

individual bases or investigations, such that the Court can render declaratory

judgment regardless of whether particular members of the class have filed a claim.

      151. An actual case or controversy exists regarding Plaintiff and the other

Extra Expense from Dependent Properties Declaratory Judgment Class members’

rights and CIC’s obligations under the policies to reimburse Plaintiff and the other

Extra Expense from Dependent Properties Declaratory Judgment Class members

for the full amount of Extra Expense losses incurred by Plaintiffs in connection

with Closure Orders and the necessary interruption of their businesses stemming

from the COVID-19 pandemic.

      152.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense

Declaratory Judgment Class members seek a declaratory judgment from this Court

declaring the following:

      a.     The Extra Expenses losses that Plaintiff and the other Extra Expense

             from Dependent Properties Declaratory Judgment Class members

             suffered as a result of their businesses being suspended and

             interrupted by the COVID-19 pandemic and the orders issued by civil



                                     Page 44 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.45 Page 45 of 49




             authorities responding to the pandemic are insured losses under their

             policies; and

      b.     CIC is obligated to pay Plaintiff and the other Extra Expense from

             Dependent Properties Declaratory Judgment Class members for the

             full amount of the Extra Expense losses incurred and to be incurred

             in connection with the orders issues by civil authorities during the

             period of restoration and the necessary interruption of their

             businesses arising from the COVID-19 pandemic.

               COUNT IV – Breach of Contract – Extra Expense
                 from Dependent Properties Coverage (Brought
                  on behalf of the Extra Expense Breach Class)

      153.   Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      154.   Plaintiff brings this Count individually and on behalf of the other

members of the Extra Expense from Dependent Properties Breach Class.

      155.   Plaintiff’s CIC policy and the CIC policies of other Extra Expense from

Dependent Properties Declaratory Judgment Class members are contracts under

which CIC was paid premiums in exchange for its promise to pay Plaintiff and the

other Extra Expense from Dependent Properties Breach Class members’ losses for

claims covered by the policy.



                                    Page 45 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.46 Page 46 of 49




      156.    In the Building and Personal Property Coverage Form and Business

Income (And Extra Expense) from Dependent Properties Coverage Form, CIC also

agreed to pay necessary Extra Expense that its insureds incur during the “period of

restoration” that the insureds would not have sustained if there had been no direct

loss to property of a dependent property caused by or resulting from a Covered Cause

of Loss.

      157.    “Extra Expense” includes expenses to avoid or minimize the

suspension of business, continue operations, and to repair or replace property.

      158.    “Dependent Property” means property operated by others whom the

insured depends on to: a) deliver materials or services to the insured or to others for

the insured’s account, b) accept insured’s products or services, c) manufacture

products for delivery to insured’s customers under contract of sale, or d) attract

customers to the insured’s business.

      159.    Due to the COVID-19 pandemic and the orders issued by civil

authorities responding to the pandemic, Plaintiff and the other members of the Extra

Expense from Dependent Properties Breach Class incurred Extra Expense at Covered

Property.

      160.    By denying coverage for any business losses incurred by Plaintiff and

the other members of the Extra Expense from Dependent Properties Breach Class in

connection with the COVID-19 pandemic and the orders issued by civil authorities

                                       Page 46 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.47 Page 47 of 49




responding to the pandemic, CIC has breached its coverage obligations under the

policies.

      161.    As a result of CIC’s breaches of the policies, Plaintiff and the other

members of the Extra Expense from Dependent Properties Breach Class have sustained

substantial damages for which CIC is liable, in an amount to be proven at trial.

                             REQUEST FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the other members of

the putative classes as defined herein and in any future, respectfully request that the

Court enter judgment in their favor and against CIC as follows:

      a.     Entering an Order certifying the proposed nationwide classes as defined

             herein, designating Plaintiff as Class representative, and appointing

             Plaintiff’s undersigned attorneys as Counsel for the Classes;

      b.     Entering judgment in favor of Plaintiff and the members of the Business

             Income Breach Class, the Civil Authority Breach Class, the Extra

             Expense Breach Class, the Sue and Labor Breach Class, the Business

             Income from Dependent Properties Breach Class, and the Extra

             Expense from Dependent Properties Breach Class; and awarding

             damages for breach of contract in an amount to be determined at trial;

      c.     Entering declaratory judgments in favor of Plaintiff and the members of

             the Business Income Declaratory Judgment Class, the Civil Authority

                                     Page 47 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.48 Page 48 of 49




          Declaratory Judgment Class, the Extra Expense Declaratory Judgment

          Class, the Sue and Labor Declaratory Judgment Class; the Business

          Income from Dependent Properties Declaratory Judgment Class, and

          the Extra Expense from Dependent Properties Declaratory Judgment

          Class as follows:

          1.    The Business Income, Civil Authority, Extra Expense, Sue and

                Labor, Business Income from Dependent Properties, and Extra

                Expense from Dependent Properties had losses incurred in

                connection with the COVID-19 pandemic and the orders issued by

                civil authorities responding to the pandemic are insured losses under

                their policies; and

          2.    CIC is obligated to pay for the full amount of the Business

                Income, Civil Authority, Extra Expense, Sue and Labor, Business

                Income from Dependent Properties, and Extra Expense from

                Dependent Properties losses incurred and to be incurred related

                to the COVID-19 pandemic and the orders issued by civil authorities

                responding to the pandemic;

     d.   Ordering CIC to pay pre- and post-judgment interest on any amounts

          awarded;

     e.   Ordering CIC to pay attorneys’ fees and costs of suit; and

                                 Page 48 of 49
Case 1:20-cv-00374-PLM-RSK ECF No. 1 filed 04/30/20 PageID.49 Page 49 of 49




      f.    Ordering such other and further relief as may be just and proper.

                         DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

demands a trial by jury on all matters so triable.

                                    Respectfully submitted,
                                    HUBBARD SNITCHLER & PARZIANELLO PLC

                                     /s/ John A. Hubbard
                                     John A. Hubbard (P39624)
                                     Eric A. Parzianello (P42797)
                                     Attorneys for Plaintiff
                                     801 W. Ann Arbor Trail, Suite 240
                                     Plymouth, MI 48170
                                     (313) 672-7300
                                     jhubbard@hspplc.com
                                     eparzianello@hspplc.com

                                     BARTLE & MARCUS LLC
                                     Matthew V. Bartle Mo. Bar # 40903
                                     David L. Marcus, Mo. Bar #47846
                                     116 W. 47th Street, Suite 200
                                     Kansas City, Missouri 64112
                                     (816) 256-4614 (telephone)
                                     (816) 222-0534 (facsimile)
                                     mbartle@bmlawkc.com
                                     dmarcus@bmlawkc.com

                                     M. Blake Heath, Mo. Bar # 61939
                                     917 W. 43rsd Street, Suite 100
                                     Kansas City, Missouri 64111
                                     (816) 931-0048 (telephone)
                                     (816) 931-4803 (facsimile)



Dated: April 30, 2020
                                    Page 49 of 49
